PER CURIAM.
Appellants appeal the final order of the Judge of Compensation Claims (JCC) which granted Appellee’s claim for permanent total disability (PTD) benefits. Relit-igation of the issue of Appellee’s entitlement to PTD benefits was barred by the doctrine of res judicata. See Nelson & Co. v. Holtzclaw, 566 So.2d 307 (Fla. 1st DCA 1990). Moreover, Appellee did not demonstrate a change in condition or a mistake of fact which would warrant modification of the previous order denying his claim for PTD benefits. See Alachua County Adult Det. Ctr. v. Alford, 727 So.2d 388 (Fla. 1st DCA 1999). Accordingly, we reverse that portion of the JCC’s order granting PTD benefits, and remand for proceedings consistent with this opinion.
BARFIELD, ALLEN and DAVIS, JJ., concur.